Citation Nr: 0315317	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right wrist 
disability, claimed as secondary to a service connected left 
wrist disability and on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

There is competent medical evidence that the veteran's right 
wrist disability is due to his military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right wrist disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his March 1997 VA joints examination, the veteran reported 
that while in service he sustained a fracture to his left 
wrist during training and was treated by cast.  He indicated 
that he had constant pain and insomnia with left shoulder 
pain radiculopathy to neck, swelling, he could not grasp/or 
hold and loss of strength.  The veteran reported that after a 
year his right hand became affected with constant pain.  He 
indicated that he had numbness in his hand, pain in his right 
forearm radiating upward to the right shoulder and neck.  He 
complained of tremors of both hands for years.  It was noted 
that the veteran was right handed.  The veteran also 
complained of stiffness of his neck gradually over the years.  

The examination showed no atrophy of the right hand and 
fingers and the motion of the right wrist and fingers were 
noted as within normal limits.  Disc dessication with disc 
bulge at C3, C4-5, C5-6 and C6-7, with encroachment of the 
cervical subarachnoid space was diagnosed.  

At his March 1997 VA neurological examination, the veteran 
reported that he developed neck pain radiating down both arms 
about 10 years before but denied any neck injury.  It was 
noted that the veteran broke his left wrist while in training 
in 1961 at Fort Dix.  The examination showed sensory 
decreased pin the hypothenes eminiscus.  Cervical 
radiculopathy versus ulnar neuropathy were to be ruled out.  

At a VA examination dated March 1998, the veteran reported 
complaints of pain, difficulty in grasping, swelling, and 
difficulty of holding things in the hand.  Also, radiation of 
pain from hand to shoulder to neck, and also complained of 
stiffness of the neck over the years.  

The examination showed neck motions decreased 50 percent in 
all directions, left shoulder motions were within normal 
limits, and left wrist presence of swelling over dorsum of 
left wrist.  The MRI of the cervical spine revealed ridging 
syndrome, arthritis but no spinal cord compression.  EMG 
study reported normal.  An addendum noted that the right hand 
also was examined by the neurologist and because of right 
hand complaints of tinglings sensations.  It was noted that 
many EMGs were done and most of them reported normal 
conditions.  The examiner indicated that it was possible that 
the veteran developed right hand syndrome because of left 
wrist pathology, noting that the veteran was right handed, 
over use of the right hand.

A June 1997 VA outpatient treatment record indicates that the 
veteran reported secondary pain in his right hand due to the 
inability to use his left hand.  

A November 1998 addendum to the March 1998 VA examination 
indicated that it was as least as likely as not that the 
veteran's problems with his left arm, neck and right wrist 
were unrelated to his service connected left wrist disorder.  
The examiner further noted that an MRI done in April 1997 
indicated that the veteran had degenerative arthritis and 
disc bulges at C3-C4, C4-C5, C5-C6, and C6-C7 levels with 
encroachment of the cervical subarachnoid space as a ridging 
syndrome.  The examiner indicated that this was at least as 
likely as not to be the cause of the veteran's neck and left 
arm pain.  The disc disease and degenerative arthritis were 
not caused by the veteran's old fracture of the left wrist.  
The examiner noted that there was documentation of a mild 
right carpal tunnel syndrome based on Nerve Conduction 
Velocity Testing done in July 1995.  This right carpal tunnel 
syndrome is at least as likely as not to be totally unrelated 
to the veteran's service connected left wrist condition.  The 
examiner indicated that the veteran's right hand tingling was 
more likely than not related to the cervical disc disease 
that was documented by the MRI.

At his April 2003 VA examination, the veteran reported right 
wrist problems to include chronic pain, stiffness, swelling 
of both wrists.  The veteran indicated that he took over the 
counter analgesics as need with some relief.  Precipitating 
factor included at night and with excessive activities.  It 
was noted that the veteran used bilateral wrist splints.  The 
examiner indicated that the veteran's case file was reviewed.

The examination showed some limitation of motion of the 
bilateral wrists, left more than right, with pain.  The 
examiner noted that motion was limited due to pain and lack 
of endurance.  There was marked tenderness at the left radial 
wrist and guarding of movement with bilateral wrists range of 
motion, left more than right.  X-rays of the right wrist were 
noted in April 2003 as within normal limits.  The diagnosis 
was mild residuals after old right wrist sprain.  An addendum 
to this examination noted that the veteran had a very mild 
right wrist disability, if any.  The examiner noted that it 
was at least as likely as not that any right wrist disability 
was the result of disease or injury the veteran had in 
service.  The examiner indicated that it was not as likely as 
not that any right wrist disability was due to or the result 
of his service connected left wrist disability.  He also 
indicated that it was not at least as likely as not that any 
right wrist disability had increased in severity as a result 
of the veteran's service connected left wrist disability.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated March 
1997, March 1998, November 1998 addendum, and April 2003; 
June 1997 VA outpatient treatment record.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, this 
case was remanded by the Board in April 2001 for further 
development to include a VA examination.  

The veteran was sent a VCAA letter in April 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The evidence clearly shows that the veteran has a mild right 
wrist disability.  The veteran is service-connected for a 
left wrist disability.  In order for the veteran to be 
service-connected for a right wrist disability on a secondary 
basis, the evidence must show that the veteran's right wrist 
disability is proximately due to or the result of his 
service-connected left wrist disability.

During a March 1998 VA examination, the examiner indicated 
that it was possible that the veteran developed right hand 
syndrome because of left wrist pathology, noting that the 
veteran was right handed, over use of the right hand.  
However, a November 1998 VA examination addendum and an April 
2003 VA examination both indicated that the veteran's right 
wrist disability was not a result of his service connected 
left wrist disability.  The examiner in the April 2003 VA 
examination diagnosed mild residuals after an old right wrist 
sprain.  The examiner noted that the right wrist disability 
was at least as likely as not the result of disease or injury 
the veteran had in service.  This examiner also noted that 
the case file was reviewed prior to the examination.

Under these circumstances the veteran must be granted the 
benefit of the doubt.  The VA examination in March 1998 
indicated that the veteran possibly developed right hand 
syndrome because of his left wrist pathology and although the 
April 2003 VA examiner noted that the veteran's right wrist 
disability was not secondary to his left wrist disability, he 
did opine that it was the result of service.  

Thus, the record includes substantial medical evidence that 
weighs in the veteran's favor.  The question of whether the 
service- connected disability aggravated the right wrist 
disability is entirely a matter of medical judgment.  It is 
not a question as to which the RO or the Board may assess the 
fact and circumstances and draw conclusions from the record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Based on the 
competent medical reports in the record, the evidence is at 
least in equipoise as to this question.  Under these 
circumstances the veteran must be granted the benefit of the 
doubt.  For this reason, in accordance with Allen v. Brown, 7 
Vet. App. 439 (1995), service connection is warranted for a 
right wrist disability, as secondary to the service-connected 
left wrist disability.


ORDER

Service connection for a right wrist disability, as secondary 
to a left wrist disability is granted, subject to controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

